DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2021 has been entered.
Drawings
The drawings are objected to because:
In the drawings submitted on 14 May 2020 what is labeled as figure 8 is what was previously labeled as figure 13.  Further, applicant’s specification referrers to figure 8 A/B as showing the results of shelf life tests of iceberg lettuce which the present figure 8 clearly does not show.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The specification is objected to because in paragraph [0132] reference characters "1304" and "1306" have both been used to designate an adhesive.  Reference character "1304" has been used to designate both a “protective layer” and an “adhesive”.  Reference character "1306" has been used to designate both an “adhesive” and a “release liner”.  
The applicant is requested to review the specification for further errors and to revise as required carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 85 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 85 recites the temporary protective layer, which is to say only the temporary protective layer, to be in the form of a sachet.  The only place a temporary protective layer is mentioned in applicant’s disclosure is in paragraph [0132] of the specification and therein said temporary protective layer is disclosed as that shown in applicant’s figure 13, which does not depict any form of sachet as forming the temporary protective layer.  The embodiment, as disclosed, encapsulates a MOF adsorbent film adhered to a release liner via an adhesive to be applied to an interior surface of a package material.  Further, whilst there is disclosure in applicant’s specification of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 2, 13, 25, 27, 32, 33, 43, 45, 59, 74, 82, 84, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 in view of Cullen US 5,667,863 in view of Becraft US 2004/0058107 as further evidenced by Mokewena.
Regarding claims 1 and 2, Leung discloses an adsorbent material disposed on a film which adsorbent material has a Langmuir surface area of at least 700 m2/g 
Leung discloses that the film would be used to remove ethylene (ethene) from food in a closed compartment such as packaging (paragraph [0003]) during the storage or transport of foods (paragraph [0008]) making it an obvious matter of choice and/or design to the ordinarily skilled artisan to have a food storage container comprise the film with an adsorbent material disposed thereon.
In the event that Leung could be construed as not disclosing the film being associated with a food storage container Adam discloses that it was conventional and well established in the art to place adsorbent materials (zeolite) (‘124, paragraph [0012]) in food storage containers (‘124, paragraph [0027]) to adsorb ethene gas to prevent premature or early ripening of a contained food material, which is applicant’s reason for doing so as well.  To therefore have a food storage container comprise the film on which is disposed an adsorbent material of Leung in a container as taught by Adam would have been an obvious matter of choice and/or design.
Further regarding claim 1 Leung in view of Adam discloses the absorbent material would comprise an absorbent film (‘124, paragraph [0027]) comprising a metal organic framework (BASOLITE® C300) (‘066, example 5) and a zeolite (‘124, paragraph [0012]).  Regarding a ratio of the mass of the MOF with respect to the total mass of the adsorbent material being greater than 0.5, since both MOFs and zeolites are known to be absorbent to ethylene it is seen that the particular amount of both one would choose to use, in terms of a ratio, would be based on the amount of ethylene and/or other deleterious gases one would want to absorb.  It is known for example that an MOF in ® C300 has a much greater ethylene uptake than zeolite 13X (‘066, example 5) and it is also known as further evidenced by Kuznicki (‘069, paragraph [0005]) that zeolite 13X exhibits an uptake preference for CO2 which is also a gas one would also wish to control when extending the shelf life of stored food, such as produce, which is to say that the relative amounts in the form of a ratio of a combination of absorbent materials would be seen as a result effective variable which the ordinarily skilled artisan would regularly and routinely optimize to control the amounts of gases in a food storage container in order to lengthen the shelf life of a stored food.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ratios by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of the ratio of a combination of absorbent materials.
Claim 1 differs from Leung in view of Adam as further evidenced by Kuznicki in the film having a temporary protective layer that covers and at least partially encapsulated the adsorbent material.
Cullen discloses a food storage container (col. 2, paragraph 18 continuing on to page 3) and that it was old, conventional, and well established in the art to dispose a protective layer (top sheet 15) on a film that has an adsorbent material disposed thereon and that at least partially encapsulates said adsorbent material (col 3. paragraph 1 – 2, fig. 4, and 12).  Cullen is disposing an adsorbent material on a film and then further disposing a protective layer that covers and at least partially encapsulates the adsorbent material for the art recognized as well as applicant’s intended function 
Claim 1 now further recites that the temporary protective layer that covers and at least partially encapsulates the adsorbent material comprises a hydrophilic polymer.
Becraft discloses it was well established and common to have a food storage container which would comprise an adsorbent material (14, oxygen scavenger) on a film (fig. 2) with a protective layer which layer comprises EVOH, a known hydrophilic polymer (16) (paragraph [0053] – [0056]).  EVOH is known to be an oxygen barrier, which is to say that EVOH would be acting as a protective layer to initially prevent the adsorbent material from adsorbing oxygen.  As further evidenced by Mokewena though it is a well-known property of EVOH that when exposed to an increase in humidity, such as would be provided by a respiring produce contained in a storage container, the oxygen barrier properties of EVOH are reduced and a sharp increase in oxygen transmission rates is obtained (page 28, 2.7 – page 30, 2.7.1) which would allow the absorbent material to scavenge oxygen from within a food storage container essentially on demand.  To therefore modify Leung in view of Adam as further evidenced by Kuznicki in view of Cullen and provide the temporary protective layer as a hydrophilic polymer as taught by Becraft as further evidenced by Mokewena would have been an 
Regarding claim 13, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses the adsorbent material would be an MOF and zeolite, that the absorbent material would have a Langmuir surface area of at least 700 M2/g and that the ethylene adsorption capacity (ethylene uptake) of zeolite at 760 mmHG (1 bar) and between 0º C to 40º C (at room temperature) would be 8 wt. % (‘066, paragraph [0193]), i.e. 80 mg of ethylene.  When converted to volume 80 mg of ethylene has a volume of 63 cm3/g which is at least about 50 cm3/g which is to say it appears that applicant is attempting to claim the normal adsorptive properties of zeolite.  Further, since Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena is disclosing the same adsorbent material with the same properties as disclosed and claimed by the applicant it would be expected that the adsorbent material of Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena would have an H2O adsorption capacity of at least about 15% of a total weight of the adsorbent material when a relative humidity within the food storage container would be at least about 75%.
Regarding claim 25, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as evidenced by Mokewena discloses it was common and well established to contain food in a sealed produce package (the food is present in a closed compartment) (‘066, paragraph [0003]) and that the produce package would be from the group consisting of polyester (‘066, paragraph [0014]).
Regarding claim 27, the limitation “printed on the film” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses the adsorbent material would be printed on said film (‘863, col. 2, paragraph 14 and col. 6, paragraph 1).  Claim 1 is further rejected for the same reasons given above in the rejection of claim 1.
Regarding claim 32, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses the adsorbent material would be disposed within a multi-layered film as clearly seen in figure 4 of Cullen for example.  There the adsorbent material is in between, that is enclosed by film 13 and film 15.
Regarding claim 33, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses the food storage container would contain fruits (‘124, paragraph [0006]).
Regarding claim 43, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses the MOF would comprise Al (‘066, paragraph [0146]).
Regarding claim 45, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses the MOF would comprise a phenyl moiety (‘066, paragraph [0156]).
Regarding claim 59, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses there would be a first adsorbent composition comprising aluminum and fumaric acid (‘066, paragraph [0176]) and a second adsorbent composition would comprise zinc (‘066, paragraph [0146]) and 2-methylimidazole (‘066, paragraph [0165]).  With respect to the adsorbent, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena recite that there would be “at least one” and further discloses (‘124, paragraph [0043]) that the phrase “at least one” with respect to the prior art would readily be understood by the ordinarily skilled artisan as not limiting the adsorbent material to the use of only one said adsorbent composition making it obvious that the use of two or more adsorbent compositions would have been an obvious matter of choice and/or design which the ordinarily skilled artisan would have conventionally and routinely optimized.  The normal desire of artisans to improve upon what is already generally known would provide the motivation to determine the optimum ratios of adsorbent compositions.
Claim 74, is rejected over Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena for the same reasons given above in the rejection of claim 1.  As set forth in the rejections above Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena have disclosed there 2H4.  Since Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena have disclosed the invention as claimed it would be expected that produce disposed within said food storage container would maintain a concentration of C2H4 within the container below about 0.1% for at least 5 days after said produce would be introduced into the food storage container.
Further regarding claim 74 Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses the absorbent material would comprise a metal organic framework in the form a film (‘124, paragraph [0027]) and a zeolite (‘124, paragraph [0012]).  Regarding a ratio of the mass of the MOF with respect to the total mass of the adsorbent material being greater than 0.5, claim 74 is further rejected for the same reasons given above in the rejection of claim 1.
Claims 82 and 84, are rejected over Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena for the same reasons given above in the rejections of claims 1 and 2.  Further regarding claim 82, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena disclose a 
Regarding claim 85, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena disclose the packaging of the adsorbent material, which would include the temporary protective layer, in the form of a sachet was commonly done in the art (‘124, paragraph [0027]) (‘107, paragraph [0004]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 in view of Cullen US 5,667,863 in view of Becraft US 2004/0058107 as further evidenced by Mokewena in view of Yasutaka et al. US 2014/0224120.
In the event that claim 32 could be construed as differing from Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as .
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 in view of Cullen US 5,667,863 in view of Becraft US 2004/0058107 as further evidenced by Mokewena as further evidenced by Magee.
Regarding claim 48, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses the use of zeolite 13X but is silent regarding the formulation thereof.  Magee however provides further evidence that zeolite 13X could have the form Mx/n[(AlO2)x(SiO2)y].mH2O where x, y, m, and n are integers greater than 0 and M would be Na (Table I, page 6).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 in view of Cullen US 5,667,863 in view of Becraft US 2004/0058107 as further evidenced by Mokewena as further evidenced by Sigma.
Regarding claim 49, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses the use of zeolite 13X but is silent regarding the formulation thereof.  Sigma however provides further evidence that zeolite 13X could a framework structure comprising YO2 and X2O3, wherein: Y is a tetravalent element, X is a trivalent element, Y would be Si, and X would be Al.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please call the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        11 August 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792